Order entered August 19, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00224-CR
                                      No. 05-14-00225-CR
                                      No. 05-14-00226-CR

                           WILLIAM PAUL HUDSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
         Trial Court Cause Nos. 416-82440-2011, 416-82442-2011, 416-82443-2011

                                          ORDER
       Appellant’s August 17, 2014 motion for extension of time to file appellant’s brief is

GRANTED. Appellant’s brief received by the Clerk of the Court on August 15, 2014 is

DEEMED timely filed on the date of this order.

       The records on appeal do not contain copies of the trial court’s certifications of

appellant’s right to appeal. Accordingly, we ORDER the trial court to prepare and file, within

FOURTEEN DAYS of the date of this order, certifications of appellant’s right to appeal in these

cases. See TEX. R. APP. P. 25.2(d).

                                                     /s/   LANA MYERS
                                                           JUSTICE